The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 7, 2014

                                      No. 04-14-00370-CR

                                    Andres Ramon JUAREZ,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR0937B
                         Honorable Mary D. Roman, Judge Presiding

                                         ORDER
        On June 9, 2014, this court allowed appellant’s trial attorney to withdraw because he had
not been retained as appellate counsel. Our order informed appellant that if he wished to pursue
his appeal, he should retain appellate counsel at the earliest possible date. On August 5, 2014,
appellant filed a pro se Motion for Extension of Time to File Appeal Brief and Request for Copy
of All Trial Records. In this motion, appellant states he has not been able to request appointment
of counsel on appeal, “which he is in need of.”

        We DENY appellant’s motion. However, because appellant is without counsel on
appeal, it is therefore ORDERED that this appeal is ABATED to the trial court. See Duncan v.
State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may abate
appeals so that trial court can assure appellant has effective assistance of counsel). We
REMAND the cause to the trial court for it to make appropriate findings and rule on these issues:

       (1)     Does appellant desire to prosecute his appeal?

       (2)     Is appellant indigent? If appellant is indigent and desires to prosecute his
               appeal, the trial court should take steps necessary to ensure effective
               assistance of counsel, including the appointment of new counsel, if
               necessary. If appellant desires to proceed pro se, the trial court is directed
               to determine appellant’s ability and capacity to knowingly and
               intelligently waive his right to counsel. See Ex parte Davis, 818 S.W.2d
64, 66-68 (Tex. Crim. App. 1991); Hubbard v. State, 739 S.W.2d 341, 345
               (Tex. Crim. App. 1987). The trial should consider whether allowing
               appellant to proceed pro se on appeal is in the best interests of the
               appellant and the government. Martinez v. California, 528 U.S. 152, 120
S. Ct. 684, 691-92 145 L. Ed. 2d 597 (2000).
        We further ORDER the trial court to file in this court, no later than September 8, 2014,
(1) a reporter’s record of the hearing, and (2) a supplemental clerk’s record containing the court’s
written findings of fact and conclusions of law on the above issues.

       All other appellate deadlines are suspended until further notice from this court.




                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court